876 So.2d 7 (2004)
Donnell QUARTERMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-0258.
District Court of Appeal of Florida, First District.
April 26, 2004.
Rehearing Denied July 1, 2004.
*8 Donnell Quarterman, appellant, pro se.
Charlie Crist, Attorney General, Tallahassee, for appellee.
PER CURIAM.
Upon consideration of appellant's response to our order to show cause concerning the timeliness of the notice of appeal, we conclude that our jurisdiction was not timely invoked, and therefore dismiss the appeal. Although Florida Rule of Criminal Procedure 3.850(g) does authorize a motion for rehearing of "any order denying a motion under this rule," the motion Quarterman filed in the circuit court did not seek relief under rule 3.850, but rather sought only an extension of time to file a motion under that rule. Motions for extensions of time for performing acts required or allowed to be done under the rules of criminal procedure are governed by rule 3.050, which does not authorize motions for rehearing of orders denying relief sought under that rule. Because Quarterman's motion for reconsideration of the denial of his motion for extension of time was not authorized under rule 3.050, it did not operate to postpone rendition under Florida Rule of Appellate Procedure 9.020(h). Accordingly, because appellant did not file his notice of appeal within 30 days of rendition of the order denying his motion for extension of time, we lack jurisdiction to entertain this appeal.
APPEAL DISMISSED.
KAHN, VAN NORTWICK and POLSTON, JJ., concur.